Citation Nr: 1107640	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for the regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1945 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his May 2009 substantive appeal, the Veteran requested to 
testify during a hearing at the RO before a Veterans Law Judge.  
However, in November 2010, the Veteran said he was unable to 
attend a hearing scheduled in January 2011 and did not request 
that the hearing be rescheduled.  As such, the Board is of the 
opinion that all due process requirements were met regarding the 
Veteran's hearing request.

Finally, the Board notes that, in the May 2009 supplemental 
statement of the case, the RO said that it reviewed the Veteran's 
electronic Virtual VA records that did not reveal any medical 
evidence pertinent to this appeal.  The Board has reviewed the 
contents of the Veteran's Virtual VA file and also found no 
medical or other evidence pertinent to this appeal that is not in 
his claims file. 


FINDING OF FACT

The Veteran's only service-connected disability, bilateral 
hearing loss evaluated as 100 percent disabling, is not shown to 
render him unable to tend to the basic functions of self care 
without regular assistance from another person or leave him 
vulnerable to the hazards and dangers incident to his environment 
or otherwise prevent from leaving his home or its immediate 
premises.



CONCLUSION OF LAW

The criteria for the award of special monthly compensation based 
on the need for the regular aid and attendance of another person 
or upon housebound status are not met. 38 U.S.C.A. §§ 1114, 1502, 
1521, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In a May 2008 letter, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claim.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In the 
May 2008 letter, the Veteran was informed of how VA determines 
disability ratings and effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records and VA records have been associated 
with the claims file.  All reasonably identified and available 
medical records have been secured.  Although the Veteran 
requested that the RO obtain records considered by the Social 
Security Administration (SSA) in conjunction with his case, in an 
October 2008 memorandum, the RO said that those records were 
destroyed and unavailable.  The Board has no reason to question 
the RO's finding.

Here, as set forth below, the claim has been denied because the 
Veteran does not meet the threshold legal criteria for the 
requested SMC; in cases where the law, and not the evidence, is 
dispositive, the Veterans Claims Assistance Act is not for 
application.  Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 2-2004.

The duties to assist and notify have been met.

II.	Factual Background and Legal Analysis

The record reflects that the Veteran has service connection for 
bilateral hearing loss, evaluated as 100 percent disabling since 
June 2003.  This is the Veteran's only service-connected 
disability.

In April 2008, the Veteran submitted a claim for special monthly 
compensation based on the need for the regular aid and attendance 
of another person or upon housebound status.  At that time, he 
submitted information to the effect that he was legally blind and 
had poor vision.  Thus, he contends that SMC is warranted.

Special monthly compensation is payable to a veteran who, due to 
service-connected disabilities, is so helpless as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3); 3.351(b).

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction of 
visual field of vision to five degrees or less; (2) is a patient 
in a nursing home due to physical or mental incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. § 
3.350(c).

The following criteria are used to determine whether a claimant 
is in need of the regular aid and attendance of another person: 
the inability of the claimant to dress himself or herself or to 
keep himself or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of the particular 
disability, cannot be done without aid (not to include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself or herself 
through the loss of coordination of the upper extremities or 
through extreme weakness; the inability to attend to the wants of 
nature; or, a physical or mental incapacity that requires care 
and assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a)

"Bedridden" will also be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  It 
is not sufficient that the Veteran has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure.  Id.

All of the disabling conditions enumerated above do not have to 
be found to exist before a favorable rating may be made.  Rather, 
the particular personal functions which the claimant is unable to 
perform should be considered in connection with his/her condition 
as a whole.  The evidence need only establish that the claimant 
is so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a);

Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's conditions are such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) (although a veteran need not 
show all of the disabling conditions identified in 38 C.F.R. § 
3.352(a) to establish entitlement to aid and attendance, the 
United States Court of Appeals for Veterans Claims has held that 
it is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present").

Special monthly compensation at the housebound rate is also 
payable where the Veteran has a single service-connected 
disability rated as 100 percent, without resort to individual 
unemployability, and, in addition: (1) has a service- connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service-
connected disability or disabilities.

The second requirement is met when the Veteran is substantially 
confined as a result of his or her service- connected 
disabilities to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In the present case, as noted, the Veteran is service-connected 
for bilateral hearing loss, rated as 100 percent disabling since 
June 2003.  This is the Veteran's only service-connected 
disability.  He was also granted SMC under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of deafness of both ears, 
having absence of air and bone conduction.  Now he seeks SMC 
based on the need for the regular aid and attendance of another 
person or upon housebound status

A May 2007 VA outpatient record indicates that the Veteran was 
issued new hearing aids and expressed satisfaction with their 
performance.

In support of his claim, in April 2008, the Veteran submitted a 
report of Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21-2680).  It indicates that 
he was examined at the North Regional Eye Center, complained of 
poor vision, and was legally blind.  The report also indicates 
that the Veteran was unable to walk without assistance of another 
person, was only able to go to medical appointments, and was only 
allowed to go to his outside porch if accompanied by another 
person.  He was unable to cook or clean house.  

A May 2008 signed statement from the Veteran's son is to the 
effect that, without help, the Veteran was unable to leave his 
house.  The Veteran required help to go up and down stairs and 
get to a table to eat.  It was noted that the Veteran was unable 
to cook or clean for himself, get to medical appointments, pay 
his bills, or write a check.  His son said the Veteran would not 
be able to help himself in the event of a fire or against an 
intruder and would get lost if he was outside.  The Veteran's son 
said that he stopped working to care for his father.

A May 2008 unsigned Medical Statement for Consideration of Aid 
and Attendance, indicates that the Veteran's diagnosis was end 
stage bilateral glaucoma.  The Veteran was unable to walk unaided 
and needed to be guided by hand when moving from one area to 
another.  He was able to feed himself but was unable to cook.  He 
did not require assistance in bathing and tending to other 
hygiene needs and was able to care for the needs of nature.  He 
was not confined to a bed and was able to sit up.  The Veteran 
was not able to travel without being guided by hand as when going 
to medical appointments.  He was blind in both eyes, but his 
corrected visual acuity was not provided.  The Veteran did not 
have partial or complete loss of use of either upper or lower 
extremity but required help in using stairs.  He was unable to 
leave home unassisted and needed to be guided by arm.  He was 
unable to live on his own as he was unable to cook for himself 
and had to be helped from place to place.  The Veteran was unable 
to protect himself as he was unable to see anything and would be 
unaware of an impending attack.  He was unable to manage his 
funds as he cannot write checks or balance his checkbook to pay 
bills.  The Veteran was able to manage his medications with help 
but did not require nursing home care and, if left alone outside, 
could get lost. 

According to a second VA Form 21-2680, dated in September 2008, 
the Veteran required help with every day needs, with changing of 
hearing aids and daily cleaning and with eye drops.  His 
diagnosis was end stage glaucoma and he was legally blind.

As noted above, in the September 2008 rating decision, the RO 
denied entitlement to service connection for bilateral vision 
loss due to glaucoma (also claimed as being legally blind).  The 
Veteran did not appeal that determination and it is final.

The Veteran does not have service connection for a vision 
disorder, and he is also not shown to be a patient in a nursing 
home.  Accordingly, the criteria of 38 C.F.R. § 3.350(c)(1) are 
not met, and the question is whether the Veteran has established 
a factual need for aid and attendance, under the criteria of 38 
C.F.R. § 3.350(a) as the result of his service-connected 
disability.

Although the Veteran is rated 100 percent disabled on the basis 
of bilateral hearing loss, he does not have a separate disability 
independently ratable at 60 percent.  Furthermore, the record 
does not demonstrate that the Veteran requires the aid and 
attendance of another person in order to perform the functions of 
daily living as a result of his service-connected bilateral 
hearing loss disability, nor does the evidence show that his 
service-connected disability causes him to be permanently 
housebound.  In fact, VA and non-VA treatment records show that 
the Veteran continues to attend outpatient appointments 
throughout the period of the appeal period.  More importantly, 
and to the extent that the Veteran is housebound and in need of 
aid and attendance of another person, it is evidently due his 
non-service-connected glaucoma that causes his legal blindness.

Notably, even the Veteran's son, in his May 2008 written 
statement, did not indicate that the Veteran was substantially 
confined to his home or his premises by his service-connected 
bilateral hearing loss disability, or that his service-connected 
bilateral hearing loss disability, alone, caused him to need 
regular aid and attendance of another person. 

For these reasons, the Board finds the threshold legal criteria 
for the award of special monthly compensation based on the need 
for the regular aid and attendance of another person or upon 
housebound status are not met.  Accordingly, the appeal must be 
denied as a matter of law. 

Finally, the Board has no reason to doubt the credibility of 
statements provided by the Veteran and his son in this appeal.  
Though the Board is deeply sympathetic with the appellant's claim 
and the disabling nature of his medical disorders, it finds a 
lack of competent medical evidence to warrant a favorable 
decision.  The Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because it 
might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an award of special 
monthly compensation based on the need for the regular aid and 
attendance of another person or upon housebound status.  As such, 
the claim must be denied


ORDER

Special monthly compensation based on the need for the regular 
aid and attendance of another person or upon housebound status is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


